Citation Nr: 1043645	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty and is in receipt of an 
honorable discharge from November 1976 to October 20, 1985.  He 
also had service from October 21, 1985 to October 1987 with a 
discharge under other than honorable conditions.  See VA Form 70-
3101-4; DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reopened a claim for service connection for 
bilateral hearing loss but denied it on the merits.  

In February 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record. 

The Board reopened the claim for entitlement to service 
connection for bilateral hearing loss and remanded it for 
additional development and to address due process concerns in 
January 2009.  More specifically, the RO/Appeals Management 
Center (AMC) was instructed to obtain additional VA treatment 
records and to schedule the Veteran for an appropriate VA 
examination.  The actions directed by the Board have been 
accomplished and the matter returned for appellate review.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related 
to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

For certain chronic disorders, such as hearing loss and other 
organic diseases of the nervous system, service connection may be 
granted on a presumptive basis if the disease is manifested to a 
compensable degree within one year following service discharge.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is 
competent to identify a medical condition where the condition may 
be diagnosed by its unique and readily identifiable features.  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, 
where symptoms are capable of lay observation, a lay witness is 
competent to testify to a lack of symptoms prior to service, 
continuity of symptoms after in-service injury or disease, and 
receipt of medical treatment for such symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran contends that he has bilateral hearing loss as a 
result of service.  He reports that during basic training, which 
took place between January and March 1977, and while training 
with M-79 rocket launchers, his right ear plug fell out.  The 
Veteran contends that he was unable to put the ear plug back into 
his ear and so went ahead and fired the rocket launcher.  He 
asserts that the sound from the back blast set off a ringing in 
his ear and he remembers feeling light-headed and his vision 
becoming temporarily blurred.  The Veteran contends that he did 
not report the incident for fear of being "recycled," which 
means going through basic training all over again.  He reports 
that the hearing in his right ear has never been the same and has 
bothered him ever since.  The Veteran also contends that during 
his ten years of service, he worked on power generators while 
they were running and that he was exposed to noise while 
performing his daily job as a mechanic.  See May 2006 statement 
in support of claim; February 2008 hearing transcript.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, hearing loss.  The service 
treatment records do contain several audiograms, the majority of 
which do not show that the Veteran exhibited hearing loss per VA 
standards.  See October 1979 occupational health data sheet (DA 
Form 4700); April 1980 reference audiogram; May 1981 report of 
medical examination; April 1982 hearing conservation data.  The 
Board notes that a November 1976 audiogram also does not appear 
to show that the Veteran exhibited hearing loss per VA standards.  
It also notes that a May 1981 audiometry report shows hearing 
loss in the right ear that met VA standards, but not in the left.  
See hearing conservation data.  As noted above, however, a May 
1981 report of medical examination did not show hearing loss in 
the Veteran's right ear and neither did records dated subsequent 
to May 1981, as referenced above.  Moreover, at the time of the 
Veteran's discharge from service, neither of his ears exhibited 
hearing loss that met VA standards.  See September 1987 report of 
medical examination.  

The post-service medical evidence of record includes a January 
1988 VA compensation and pension (C&P) examination report, during 
which the Veteran reported problems with his right ear.  
Examination of the Veteran's external canals and tympanic 
membranes was normal.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
25
15
25
20
LEFT
n/a
20
15
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  The 
only diagnosis rendered in relation to the Veteran's complaint 
was noise related cochlear damage.  

The Veteran was seen at the VA Medical Center (VAMC) in Baltimore 
in October 1990 with complaint of water in his ears.  He denied 
ear pain but it appears that he reported hearing loss in both 
ears.  Physical examination revealed that the bilateral tympanic 
membranes (TM) were clear.  The Veteran was referred to Fort 
Howard for audio and was to return to the clinic (RTC) in four 
months.  See progress note.  

A subsequent VA medical record containing a consultation request 
to Fort Howard/Audio from ENT indicates that the Veteran was 
complaining of intermittent hearing loss in both ears and 
contained a provisional diagnosis of hearing loss.  In the 
consultation record portion of this document, there is a typed 
January 28, 1991 notation that indicates the Veteran called and 
was unable to go to Fort Howard due to distance and because he 
was starting a new job.  He asked that the audiology department 
advise the ENT clinic that he would not be able to have a hearing 
test anytime in the near future.  A subsequent January 28, 1991 
typed notation indicates that the Veteran called back at 3:10pm 
to inform Fort Howard that he had changed his mind and wanted a 
hearing evaluation scheduled.  The Veteran was given directions 
to Fort Howard and was rescheduled for February 20, 1991.  See 
consultation sheet.

The findings from the February 20, 1991 audio evaluation are also 
included on this same document (the consultation sheet).  The 
Veteran reported Army service between 1976 and 1987 and indicated 
that he worked as a mechanic and had no combat.  He also 
reported, in pertinent part, working as a mechanic in his 
civilian work, a history of otitis media, and episodic dizziness.  
The authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
15
LEFT
10
10
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The assessment was hearing within normal 
limits bilaterally.  The examiner indicated that the Veteran was 
not receptive to any further testing at that time to resolve or 
determine the cause of his dizziness.  See consultation sheet; VA 
Form 10-2364.  

An audiology consult was conducted at the Memphis VAMC in March 
2006, at which time the Veteran reported severe, intermittent 
itching and pain inside his right ear and itching inside his left 
ear.  He also reported difficulty hearing, right ear (AD) greater 
than left (AS).  The examiner noted that the Veteran reportedly 
could not understand people without visual cues and reported more 
service-related noise exposure on the right side.  The Veteran 
indicated that he had recently been put on drops for earwax.  At 
the time of the consult, the Veteran's ear canals were clear.  It 
was noted that he had difficulty tolerating tympanometry and 
conditioning to puretone response task.  The Veteran also had 
difficulty tolerating the clinician's voice through a microphone 
at near conversational level.  Reliability was noted as fair.  
The assessment made was mild to moderate essentially 
sensorineural hearing loss (SNHL) with excellent discrimination 
for both ears; possible conductive component - could not complete 
BC (bone conduction) testing due to patient's difficulty with 
task; type Ad tympanograms for both ears (static compliance of 
5.0 ml AD; 4.8 ml AS) suggestive of flaccid middle ear systems.  

A May 2006 ENT record from the Memphis VAMC reveals that the 
Veteran complained of right ear (AD) itching and hearing loss.  
He reported that hearing loss in his right ear was greater than 
in his left since a rocket propelled grenade (rpg) exploded near 
his ear.  The Veteran indicated that he was told that his 
tympanic membrane (TM) had not ruptured; the examiner noted that 
no vertigo was described at the time of the incident.  The 
examiner indicated that the Veteran had been wearing a hearing 
aid in his right ear with benefit and reported that there was no 
otorrhea.  Audio examination was noted to show Type Ad in both 
ears (AU) and symmetric SNHL AU (BC was not able to be tested).  
The assessment made was symmetric SNHL flat.  

The Veteran underwent a VA C&P audio examination in December 
2009, at which time his claims folder and medical records were 
reviewed.  The examiner noted that the earliest hearing test 
found dated in 1979 revealed hearing to be within normal limits 
(WNL) for both ears and that results for the Veteran's separation 
examination in 1987 revealed hearing WNL with no threshold shift 
for either ear from 1979.  The examiner further reported that 
there were two sets of thresholds reported for May 18, 1981 and 
it appears that the thresholds that reflect a mild hearing loss 
were copied incorrectly as the original copy of the results 
showed no hearing loss and they were then copied to compare to 
the baseline.  

The Veteran's chief complaint included hearing loss.  He reported 
military noise exposure as a mechanic and truck driver and 
civilian noise exposure as a mechanic and doing odd jobs.  The 
authorized audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
55
LEFT
40
45
45
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left.  The 
examiner reported that middle ear testing revealed normal middle 
ear pressure and high compliance, bilaterally.  Otoacoustic 
emissions (OAE's) were found to be present but below normal 
levels through 2000 Hz for both ears.  The examiner further noted 
mild to moderately-severe sensorineural hearing loss for the left 
ear with good speech score and moderate to moderately-severe 
sensorineural hearing loss with good speech score for the right 
ear.  Results were slightly worse as compared to 2006.  

The Veteran was diagnosed with moderate to moderately-severe 
sensorineural hearing loss in the right ear and mild to 
moderately-severe sensorineural hearing loss in the left ear.  
The examiner indicated that there were no significant effects on 
occupation and no effects on usual daily activities.  The 
examiner noted that there was evidence of noise exposure while in 
service and some noise exposure as a civilian but that the claims 
folder records showed no change in hearing from 1979 to 1987.  It 
was the examiner's opinion that it is not likely that the 
Veteran's hearing loss is related to the noise exposure while in 
service.  

At this juncture, the Board notes that it finds the Veteran's 
report of in-service acoustic trauma and problems with his 
hearing acuity since service to be credible, and further finds 
that he is competent to report such symptoms.  See Layno, 6 Vet. 
App. at 470 (1994).  The medical evidence also establishes that 
he has a current bilateral hearing loss disability per VA 
standards.  

However, the only medical opinion of record reveals that the 
Veteran's bilateral hearing loss is not etiologically related to 
active service.  As noted above, the December 2009 VA examiner 
acknowledged the noise exposure the Veteran sustained while in 
service but determined that it is not likely the Veteran's 
hearing loss is related to that in-service exposure.  In support 
of this opinion, the VA examiner noted that audiological testing 
results showed no change in hearing between 1979 and 1987, while 
the Veteran was in service.  The examiner also acknowledged that 
there were two sets of thresholds reported for May 18, 1981 and 
determined that the thresholds that reflect a mild hearing loss 
were copied incorrectly.  The examiner explained that the 
original copy of the results showed no hearing loss and they were 
then copied (incorrectly) to compare to the baseline.  The Board 
finds the opinion provided by the VA examiner to be of high 
probative value in light of the fact that a detailed rationale in 
support of the opinion was provided.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's complaints of a continuity 
of symptomatology since service.  However, the Board points out 
that hearing loss was not shown during service or until many 
years after service.  The VA examiner in December 2009 explained 
that the in-service May 18, 1981 thresholds that reflect a mild 
hearing loss were copied incorrectly.  Thereafter, hearing loss 
was not shown on audiological testing in April 1982, September 
1987, January 1988, and February 1991.  It was not until 2006 
that there was an indication that the Veteran's hearing was no 
longer within normal limits.  The December 2009 VA examiner also 
provided a reasoned medical opinion based upon all the evidence 
of record that the Veteran's hearing loss is not related to 
service.  This opinion stands uncontradicted in the record.  
After weighing all of the evidence, and given the persuasive 
medical evidence of record indicating that hearing loss was not 
present in service or for many years thereafter and is not 
related to service, the Board finds that the lay statements alone 
are not sufficient to establish service connection.    

The Board also notes that there is no evidence of bilateral 
hearing loss that meets VA standards within one year of the 
Veteran's discharge from service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  Service connection is not warranted and the 
claim must be denied.  


II.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the August 2006 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  The 
Veteran was provided notice of the appropriate disability rating 
and effective date of any grant of service connection, as 
required by Dingess/Hartman.  See April 2006 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service and VA treatment records have been associated 
with the claims folder and he was afforded several appropriate VA 
examinations in connection with his claim.  The VA examiner in 
December 2009 reviewed the claims folder and provided a medical 
opinion, as requested in the Board's January 2009 remand.  The 
opinion is adequate.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) requires that the VLJ who chairs a hearing fulfill 
two duties to comply with that regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 
2010).  In this case, the undersigned VLJ set forth the issues to 
be discussed at the hearing and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  See September 2008 hearing transcript.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Rather, the hearing focused on the elements necessary 
to substantiate the claims and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of those 
elements.  As such, the Board finds that consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


